REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a  method comprising: providing an incubation chamber; providing an incubation device within the incubation chamber having a body with an interior cavity; providing an auxiliary environmental device within the incubation chamber; attaching a light supporting device having a lighting device to the auxiliary environmental device at a predetermined location in spaced relation to the interior of the body; compressing the lighting support device between a ceiling and a floor of the interior cavity of the incubation chamber; and emitting a predetermined wavelength of light with the lighting device on a plurality of eggs as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647